Citation Nr: 1516751	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  10-31 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for ulcer disease.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), delusional disorder, and depressive disorder.

4.  Entitlement to an increased rating in excess of 10 percent for degenerative disc disease of the lumbar spine.

5.  Whether the reduction in compensation from 20 percent to 10 percent for the Veteran's service-connected left knee retropatellar pain syndrome disability, effective September 1, 2012, was proper.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to March 1994.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the August 2008, November 2011, and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

On his June 2010 substantive appeal, the Veteran indicated that he wanted a video conference hearing before the Board to be heard at the RO.  In an April 2014 written statement, the Veteran withdrew his request for a hearing.  Therefore, the request for a hearing has been withdrawn.

While the Veteran was previously denied service connection for an unspecified psychiatric condition in a July 2002 rating decision, new and material evidence is not required prior to adjudicating the Veteran's current claim for service connection for an acquired psychiatric disorder, to include PTSD, delusional disorder, and depressive disorder, as the current claim involves different diagnosed disabilities.  See Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008) (the issue is whether the current claim has the same "factual basis"-the same disease or injury-as the previously denied claim).

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issues of (1) service connection for ulcer disease; (2) service connection for an acquired psychiatric disorder, to include PTSD, delusional disorder, and depressive disorder; and (3) an increased rating in excess of 10 percent for degenerative disc disease of the lumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has currently diagnosed bilateral pes planus.

2.  Pes planus was not "noted" at service entrance.

3.  Pes planus was incurred in service and symptoms of bilateral foot pain have persisted since service separation.

4.  A 20 percent disability rating for the Veteran's service-connected left knee disability has been in effect for over five years.

5.  In a November 2011 rating decision, the RO proposed to reduce the rating to 10 percent for the Veteran's service-connected left knee disability.  The rating reduction was implemented in a June 2012 decision, effective September 1, 2012.

6.  At the time of the June 2012 rating decision, which reduced the rating for the Veteran's left knee disability, sustained material improvement under the ordinary conditions of life  of the service-connected disability was not demonstrated by a preponderance of the evidence.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral pes planus have been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  The criteria for restoration of a 20 percent schedular rating for the service-connected left knee retropatellar pain syndrome disability are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 38 C.F.R. § 4.97, Diagnostic Code 6602 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  As the Board is granting service connection for bilateral pes planus and restoring the 20 percent disability rating for the left knee disability, the claims are substantiated and there are no further VCAA duties with respect to it.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of pes planus is not a "chronic disease" listed under 38 C.F.R. 
§ 3.309(a) (2014); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Pes Planus

The Veteran contends that his foot disorder (pes planus) did not preexist service entrance and that it began during service.  See March 2014 VA Form 9.  Specifically, the Veteran claims that his foot problems began after wearing military boots in service.  He further maintains that his symptoms related to pes planus have persisted and have increased in severity over the years.  Id.

Upon review of the evidence of record, the Board finds that pes planus was not "noted" at service entrance.  In the September 1987 service entrance medical examination, a clinical evaluation of the Veteran's feet was "normal."  The service physician also documented normal findings upon lower extremity examination, assigned a lower extremity profile of L1 under the PULHES classification system, and did not provide a diagnosis relating to the feet in the "Summary of Defects and Diagnoses" section of the examination form.  Further, the September 1987 Report of Medical History, completed by the Veteran upon entrance into service, does not reveal any notation regarding a foot disorder or pes planus and the Veteran specifically checked "no" as to having foot trouble.  

For these reasons, the Board finds that the record does not demonstrate that a foot disability, including pes planus, was noted upon entry into service and does not demonstrate by clear and unmistakable (obvious or manifest) evidence that pes planus existed before service entrance.  For these reasons, the Board finds that the presumption of soundness attached at service entrance has not been rebutted in this case.  See 38 C.F.R. § 3.304(b); see also Odiorne v. Principi, 3 Vet. App. 456, 457 (1992), Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

Next, the Board finds that the preponderance of the competent and probative evidence of record weighs in favor of a finding that currently diagnosed pes planus was incurred in service.

Service treatment records reflect that the Veteran presented with right heel pain "secondary to boots" in January 1988.  The in-service physician assessed "pes planus" and prescribed 800 mg of Motrin.  In a following November 1988 service treatment note, the Veteran complained of "fallen arches" and stated that he had been seen before for this same complaint.  The Veteran denied trauma in the last 72 hours and reported that his pain had present for more than three weeks.  The Veteran was referred for a podiatry consult; however, a podiatry exam is not of record.  Although the service separation examination report did note pes planus at service discharge, a January 1994 report of medical history, completed by the Veteran at service separation, notes that the Veteran specifically checked "yes" as to having foot trouble and he wrote that he had "flat feet."  The Board finds that these service treatment records, to include the January 1994 report of medical history, weigh in favor of a finding that the Veteran's pes planus first manifested in service.   

The evidence of record also includes an August 2011 VA examination.  The VA examiner noted that the Veteran complained of foot pain in service.  The examiner performed a physical examination and diagnosed the Veteran with bilateral developmental pes planus.  Although the examiner opined that the Veteran's pes planus disorder was a developmental condition not caused by or related to service, a rationale in support of this conclusion was not provided.  Accordingly, the Board finds the August 2011 VA medical opinion regarding the etiology of the Veteran's pes planus disorder to be of no probative value.  See Miller, 11 Vet. App. at 348 (a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  

The August 2011 examiner conducted another VA examination in February 2014. During this evaluation, the examiner stated that the Veteran's minimal bilateral pes planus was a developmental condition.  Upon review of service treatment records, the examiner noted that the first documentation of pes planus was shortly after the Veteran entered service, which according to the VA examiner, was evidence that the pes planus was a "pre-existing condition."  The examiner stated that the Veteran's pes planus was not "permanently aggravated" beyond its natural progression secondary to service because there was no symptoms of foot pain documented at service separation.  

The Board finds the February 2014 VA medical opinion to be of no probative value as to the etiology of the Veteran's pes planus disorder.  As discussed above, the Board has found that the record does not demonstrate that pes planus was noted at entrance into service, and does not demonstrate by clear and unmistakable (obvious or manifest) evidence that pes planus existed before service entrance.  In this regard, the Board finds that documentation of pes planus shortly after the Veteran entered service does not constitute clear and unmistakable evidence that pes planus existed prior to service.  The evidence shows that Veteran reported the onset of symptoms began with use of military boots, which reasonably would have occurred shortly after service entrance.  Accordingly, the February 2014 VA medical opinion lacks probative value as it is based on an inaccurate assumption that the Veteran's pes planus disability pre-existed service entrance.  

The evidence also includes the Veteran's lay statements which include reports of persistent foot pain since service separation.  See March 2014 VA Form 9.  The Board finds that the Veteran is competent to give evidence about what he experiences.  Layno, 6 Vet. App. 465.  

For these reasons, the Board finds that the evidence of record shows that the Veteran's pes planus had its onset during active service.  Therefore, the Board concludes that pes planus was incurred in service.  Accordingly, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral pes planus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Rating Reduction Legal Criteria

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.10 (2014); Brown v. Brown, 5 Vet. App. at 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  When a veteran's disability rating is reduced without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Moreover, though material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life. 38 C.F.R. § 3.344(a).  If doubt remains, after according due consideration to all the evidence developed by the several items discussed in paragraph (a) of this section, the rating agency will continue the rating in effect, citing the former diagnosis with the new diagnosis in parentheses, and following the appropriate code there will be added the reference "Rating continued pending reexamination ____ months from this date, § 3.344." The rating agency will determine of the basis of the facts in each individual case whether 18, 24, or 30 months will be allowed to elapse before the reexamination will be made. 38 C.F.R. § 3.344(b) .

Under 38 C.F.R. § 3.344, if a rating has been in effect for five years or more, there must be material improvement in the disability before there is any rating reduction.  In such cases the provisions of 38 C.F.R. § 3.344(a) and (b) are for application.  Ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  See Peyton v. Derwinski, 1 Vet. App. 282, 286-87 (1992). Additionally, the examination reports on which the reduction are based must be adequate.  See Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that the reduction was improper where the examiner failed to review the claims file). Examinations less full and complete than those on which payments were authorized will not be used as the basis for reductions.  38 C.F.R. § 3.344(a).

The applicable legal standard summarized in Sorakubo v. Principi, 16 Vet. App. 120 (2002) requires that in the case of a rating reduction, the record must establish that a rating reduction is warranted by a preponderance of the evidence and that the reduction was in compliance with 38 C.F.R. § 3.344.  See Brown, 5 Vet. App. 421.

Rating Reduction Analysis

By way of history, the RO awarded a 20 percent rating for the service-connected left knee retropatellar pain syndrome disability in a July 2002 rating decision.  The 20 percent evaluation was assigned from October 15, 2001.  

Upon review of all the evidence of record, both lay and medical, the Board finds that at the time of the June 2012 rating decision, which reduced the rating for the Veteran's left knee disability, material improvement in the service-connected disability was not demonstrated by a preponderance of the evidence.

The evidence includes a July 2008 VA knee examination.  During the evaluation, the Veteran complained of pain in the left knee with prolonged sitting, standing, or walking more than a half mile.  The Veteran was not noted to use a brace or cane for the knee.  The examiner found that the Veteran's knee disability did not impede activities of daily living.  Upon physical examination, range of motion of the left knee was from zero to 106 degrees of flexion and full extension.  There was no objective evidence of lateral instability of the knee and the Veteran had a negative grind, drawer, and McMurray's test.  There was also no deformity, swelling, or abnormal motion.  

In an August 2011 VA knee examination, the Veteran reported that symptoms associated with his left knee disability had worsened since his last VA examination in 2008.  The Veteran stated that he had constant pain, giving way, and reported a popping sensation.  He also stated that he experienced flare-ups of his left knee disability, which required him to sit, rest, elevate, and ice the knee.  Upon physical examination, the VA examiner noted that there was no evidence of instability of the left knee and range of motion was from zero to 130 degrees with no evidence of additional limitation or functional loss following repetitive motion.  The diagnosis provided included left knee patella chondromalacia with mild functional limitation.

In November 2011, the RO notified the Veteran that it proposed to reduce the left knee evaluation from 20 percent to 10 percent.  The RO based the proposed reduction on the examinations discussed above.  In a June 2012 rating decision, the RO reduced the disability evaluation of the left knee disability to 10 percent.

Upon review of the record, the Board finds that a 20 percent disability rating for the Veteran's service-connected left knee disability has been in effect for over five years.  The 20 percent rating was assigned in July 2002, effective from October 15, 2001.  The June 2012 rating reduction became effective on September 1, 2012. Therefore, the provisions of 38 C.F.R. § 3.344(a) and (b) apply.

The Board finds that, at the time of the June 2012 rating decision, which reduced the rating for the Veteran's left knee disability, the weight of the evidence does not demonstrate that sustained material improvement was maintained under the ordinary conditions of life regarding the service-connected disability.  Rather, statements by the Veteran indicate that his left knee symptomatology has not improved since the assignment of the 20 percent rating evaluation.  For example, during the August 2011 VA knee examination, the Veteran reported that symptoms associated with his left knee disability had worsened since his last VA examination in 2008.  In a February 2014 statement, the Veteran noted that he had been issued a cane and knee brace for the left knee.  He further stated that he did suffer from instability of the left knee and that it "locks up" on a continuous basis.  In sum, the Veteran stated that his knee disability had not improved, but had worsened.  

In the case of a rating reduction, the record must establish that a rating reduction is warranted by a preponderance of the evidence and that the reduction was in compliance with 38 C.F.R. § 3.344.  As the statements by the Veteran concerning worsening contradict the July 2008 and August 2011 VA examination reports, sustained material improvement under the ordinary conditions of life has not been demonstrated by a preponderance of the evidence.

Accordingly, the Board finds that the disability rating reduction effectuated by the rating decision in June 2012 was not in accordance with the requirements of 
38 C.F.R. § 3.344(a) and (b), and that the 20 percent evaluation for left knee retropatellar pain syndrome must be restored.


ORDER

Service connection for pes planus is granted.  

Restoration of a 20 percent evaluation for left knee retropatellar pain syndrome is granted, subject to controlling regulations governing payment of monetary awards.


REMAND

Ulcer Disease

An October 1993 service treatment record reveals that the Veteran was seen for complaints of stomach and chest pain.  It was noted that the Veteran went to the UCC because he was coughing up blood and he was told he was borderline anemic.  The Veteran stated at that time that he thought he had an ulcer.    s no objective service records to support your contention
The Veteran was afforded a VA examination in July 2008 to ascertain the nature and etiology of the claimed ulcer disease.  During the evaluation, the Veteran reported the onset of abdominal pain while in Hawaii in 1992-1993.  The Veteran stated that he was hospitalized at that time and an endoscopy showed that he had an ulcer.  The VA examiner noted that x-rays of the Veteran's upper gastrointestinal system at the time of evaluation was normal.  The examiner then stated that, despite the subjective history of stomach ulcer, there were no objective findings to substantiate a diagnosis of stomach ulcer. 

The Veteran submitted treatment records from Baptist Hospital dated in July 2014.  These treatment records contain an upper endoscopy conducted in July 2014, which reveals a diagnosis of gastroesophageal disease, diffuse gastritis, superficial gastric ulcers, and duodenal ulcers.  As the evidence now contains diagnoses pertaining to ulcers, the Veteran should be afforded a new VA examination to assist in determining whether his ulcers were incurred in service or are otherwise related to service.  

Psychiatric Disorder

The Veteran maintains that he has a psychiatric disorder that is related to service, or alternatively, to his service-connected lumbar spine disability.  

The Veteran was afforded a VA psychiatric examination in July 2008 where the VA examiner noted that service treatment records supported a diagnosis of a personality disorder during service.  The examiner then diagnosed the Veteran with panic disorder with agoraphobia and paranoid personality disorder.  The examiner opined that the Veteran's panic disorder "does not appear to be service-connected" as the Veteran reported that it began in 2000.  The diagnosis of personality disorder was noted to be related to service.  

Subsequent to the July 2008 VA examination, the Veteran submitted private medical records dated in June 2010 from Dr. M.M., a clinical psychologist.  The psychological evaluation revealed diagnoses of PTSD, delusional disorder, and depressive disorder; however, an opinion as to the etiology of these disorders was not rendered.  Further, a July 2010 private psychiatric evaluation from Dr. S.D., a licensed psychologist, diagnosed the Veteran with depressive disorder, alcohol abuse, and paranoid personality disorder versus antisocial personality disorder.  An opinion as to the etiology of these disorders was not provided.  

Given the new psychiatric diagnoses, the Board finds that a new VA examination is warranted.  Further, the VA examiner must provide an opinion as to whether the currently diagnosed psychiatric disorders are related to service, or alternatively, caused or aggravated by the service-connected lumbar spine disability.  

With respect to the Veteran's personality disorder diagnosed in service, the Board notes that personality disorders are not a disease or injury under VA regulations and therefore not a disability for which service connection can be granted.  38 C.F.R. 
§ 3.303(c) (2014).  Nevertheless, service connection may be awarded based upon probative evidence showing that another psychiatric disorder was incurred or aggravated in service or superimposed upon the preexisting personality disorder.  
38 C.F.R. §§ 4.9; 4.125(a), 4.127 (2014); Carpenter v. Brown, 8 Vet. App, 240 (1995); Beno v. Principi, 3 Vet. App. 439 (1992).  Accordingly, the VA examiner should also comment on whether any diagnosed acquired psychiatric disorder was superimposed on that in-service personality disorder.

Lumbar Spine

The Veteran is currently in receipt of a 10 percent rating for degenerative disc disease of the lumbar spine.  The Veteran was afforded a VA spine examination in July 2008, approximately seven years ago.  His last MRI was conducted in December 2007.  See Pensacola Open MRI & Imaging report dated in December 2007.

Although the mere passage of time is insufficient to require a new VA examination, the U.S. Court of Appeals for Veterans Claims (Court) has held that, where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately determine the current state of the disability, VA must provide a new examination.  See Palczewski v. Nicholson, 
21 Vet. App. 174 (2007), see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992).  In a February 2014 statement, the Veteran noted that his back disability was "more severe" than the current evaluation suggests.  In light of the Veteran's contentions, the Board finds that a new VA spine examination is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain all VA treatment records not already of record and associate them with the record. 

2.  Schedule the Veteran for a VA examination in order to assist in determining the etiology of the currently diagnosed ulcer disorders.  All indicated tests should be accomplished and the findings then reported in detail.  The examiner should then address the following:

For each ulcer disorder identified, the examiner should opine as to whether it is at least as likely as not (i.e., probability of 50 percent or more) that the ulcer disorder(s) manifested in service or is otherwise causally or etiologically related to his service.

The examiner should provide a full rationale with respect to any stated medical opinions.

3.  Schedule the Veteran for a VA psychiatric examination in order to assist in determining the etiology of the currently diagnosed psychiatric disorders.  All indicated tests should be accomplished and the findings then reported in detail.  The examiner should then respond to the following:

(a)  Identify any current acquired psychiatric
disorder.

(b)  For each acquired psychiatric disorder identified, provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's psychiatric disorder is related to service.

(c)  Noting the Veteran's in-service diagnosis of a personality disorder, comment on whether he had a separate psychiatric disorder which was superimposed on that personality disorder during active service.

(d)  For each acquired psychiatric disorder identified, provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's psychiatric disorder is caused or aggravated  (i.e., permanently worsen beyond the normal progression of the disability) by the service-connected lumbar spine disability.  

The examiner should provide a full rationale with respect to any stated medical opinions.

4.  Schedule the Veteran for a VA spine examination in order to assess the current severity of his lumbar spine disability.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The relevant documents in the claims file should be reviewed by the VA examiner in connection with the examination.

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


